Exhibit 10.2

TRIPLICATE ORIGINAL
[DATE]

 

[g226841kui001.gif]

 

INCENTIVE STOCK OPTION AGREEMENT

 

Whereas, [RECIPIENT NAME] (the “Optionee”) is a valued executive or key employee
of Cutter & Buck Inc., a Washington corporation (the “Company”) or a Subsidiary,
this INCENTIVE STOCK OPTION AGREEMENT (“Agreement”) is made by and between the
Company and the “Optionee” granting an incentive stock option for a total of
[NO. OF SHARES] shares of Common Stock (hereinafter the “Option”) of the Company
to the “Optionee” at the price determined as provided in, and in all respects
subject to, the terms, definitions and provisions of the Cutter & Buck Inc. 2006
Equity Incentive Plan (the “Plan”) adopted by the Company, which is incorporated
by reference herein.  For purposes of this Agreement, the term “shares” shall be
deemed to apply to shares of Common Stock of the Company as of the date hereof.

1.             Incentive Stock Option.  The parties hereto understand and agree
that the Option granted under this Agreement is intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”), to the extent
the Option meets the statutory requirements thereunder.  Notwithstanding this
intention, Optionee acknowledges that: (i) the Code contains a number of
limitations and disqualifications relating to incentive stock options; and (ii)
the Optionee is not assured of receiving incentive stock option treatment with
respect to this Option.

2.             Option Price.  The option price is $[PRICE] for each share, being
one hundred percent (100%) of the Fair Market Value of the Company’s Common
Stock, as determined in accordance with Sections 5.3 and 16.12 of the Plan.

3.             Vesting and Exercise of Option.  The Option granted under this
Agreement shall vest and be exercisable in accordance with the following
provisions.

a.             Schedule of Vesting and Rights to Exercise.  The Option shall be
vested and exercisable in equal one-third (1/3) amounts on each twelve (12)
month anniversary of the date of grant. Subject to the foregoing, the Option may
be exercised in whole or in part with respect to all or any portion of the
shares to which it relates.  However, the Option may not at any time be
exercised for a fractional number of shares.

b.             Method of Exercise.  The Option shall be exercisable by a written
notice which shall:

(i).                                  State the election to exercise the Option,
the number of shares in respect of which it is being exercised, the person in
whose name the stock certificate or certificates for such shares of Common Stock
is to be registered, her address and Social Security Number (or if more than
one, the names, addresses and Social Security Numbers of such person);


--------------------------------------------------------------------------------




(ii).                               Contain such representations and agreements
as to the Optionee’s investment intent with respect to such shares of Common
Stock, acquired by exercise of the Option, as may be satisfactory to the
Company’s counsel;

(iii).                            Be signed by the person or persons entitled to
the Option and, if the Option is being exercised by any person or persons other
than the Optionee, be accompanied by proof, satisfactory to counsel for the
Company, of the right of such person or persons to exercise the Option;

(iv).                           Be delivered in person or by certified mail to
the Board of Directors of the Company at the Company’s principal place of
business; and

(v).                              Be accompanied by payment of the purchase
price for the shares which the Optionee elects to purchase.  Such payment may be
made in whole or in part (A) in cash (by check) or (B) by any of the available
means set forth in Sections 6.2, 6.3 or 6.4 of the Plan” The surrender of shares
of Common Stock must not cause the Company to recognize compensation expense
with respect to the option for financial reporting purposes.  The certificate or
certificates for shares of Common Stock as to which the Option shall be
exercised shall be registered in the name of the person or persons exercising
the Option unless another person is specified pursuant to (b)(ii) above.

The exercise of the Option shall be in no event restricted by the fact that at
the time of exercise some portion of a previously granted incentive stock option
remains outstanding.

c.             Restrictions on Exercise.  The Option may not be exercised if the
issuance of the shares upon such exercise would constitute a violation of any
applicable federal or state securities or other law or valid regulation.  If
originally received pursuant to any Company benefit plan, shares of Common Stock
swapped in payment of the exercise price must have been held by Optionee for at
least six (6) months.  As a condition to the exercise of the Option the Company
may require the person exercising the Option to make any representation and
warranty to the Company as the Company’s counsel believes may be required by any
applicable law or regulations.

4.             Disposition. The Optionee will notify the Company in writing
within fifteen (15) days after the date of any disposition of any of the shares
of the Common Stock issued upon exercise of the Option that occurs within two
(2) years after the date of the Option grant or within one (1) year after such
shares of Common Stock are transferred upon exercise of the Option;

5.             Non-transferability of the Option.  Except as otherwise provided
herein, the Option may not be sold, pledged, assigned or transferred in any
manner, other than by will or the laws of descent and distribution, and may be
exercised during the lifetime of the Optionee only by the Optionee or by the
guardian or legal representative of the Optionee.

6.             Termination of Employment.  Except as set forth below, the Option
may only be exercised while the Optionee is an employee of the Company.

a.             If the Optionee’s employment is terminated for any reason
(including, without limitation, due to death, disability or retirement) prior to
the full vesting of the Option, the Option

2


--------------------------------------------------------------------------------




shall be modified such that immediately upon such termination the Option shall
be reduced to that number of shares of Common Stock of the Company equal to the
number of shares previously vested, and that portion of the Option covering all
other shares shall be forfeited and canceled.

b.             If the Optionee’s employment is terminated for any reason
(including, without limitation, due to death, disability or retirement), the
Optionee may exercise the Option (to the extent that the Optionee was entitled
to exercise it at the date of termination) but only within such period of time
ending on the earlier of (i) ninety (90) days after such termination (or in the
event of death or disability, within six (6) months of the date of death or
disability), or (ii) the expiration of the term of the Option as set forth
below. If, after termination, the Optionee (or, in the event of death, the
Optionee’s estate) does not exercise the Option within the time specified in the
Option Agreement, the Option shall terminate, and the shares covered by the
Option shall revert to and again become available for issuance under the Plan.
In no case shall the Option continue to vest during the limited period of
exercisability following the Optionee’s termination from employment provided for
in this Section 6.  During such period the Option may only be exercised with
respect to the number of shares for which it was exercisable at the time of such
termination from employment.

7.             Term of Option.  The Option may not be exercised more than ten
(10) years from the date of original grant of the Option or, if sooner, three
(3) months after Optionee’s employment with the Company terminates, unless
employment is terminated as a result of death or disability, in which case the
right of the Optionee or his or her representative to exercise the Option shall
expire six (6) months following such termination, and may be exercised during
such term only in accordance with the Plan and the terms of the Option.

8.             Termination of the Plan; No Right to Future Grants; Extraordinary
Item of Compensation.  By entering into this Agreement, the Optionee
acknowledges: (i) that the Plan is discretionary in nature and may be suspended
or terminated by the Board at any time; (ii) that the grant of the Option is a
one-time benefit which does not create any contractual or other right to receive
future grants of options, or benefits in lieu of options; (iii) that all
determinations with respect to any such future grants, including, but not
limited to, the times when options shall be granted, the number of shares
subject to each option, the option price, and the time or times when each option
shall be exercisable, will be at the sole discretion of the Company; and (iv)
that the Optionee’s participation in the Plan is voluntary.

9.             Plan; Restrictions.  In all respects this Agreement and the
Option granted herein shall be subject to the terms and provisions of the Plan
which has been, or is being, provided, or otherwise made available, to the
Optionee and is incorporated herein by reference. Accordingly, the rights of the
Optionee under this Agreement and the shares of Common Stock of the Company
which the Optionee may purchase hereunder are subject to certain restrictions as
set forth in the Plan.

10.           Rights Prior to Exercise of Option.  The Optionee shall have no
rights as a shareholder with respect to the shares of Company stock subject to
the Option until the exercise of his rights hereunder and the issuance and
delivery to Optionee of a certificate or certificates evidencing such shares.

11.           Data Privacy.  By entering into this Agreement, the Optionee: (a)
authorizes the Company and any agent of the Company administering the Plan or
providing Plan recordkeeping

3


--------------------------------------------------------------------------------




services, to disclose to the Company or any of its subsidiaries such information
and data as the Company shall request in order to facilitate the grant of
options and the administration of the Plan; (b) waives any data privacy rights
he or she may have with respect to such information; and (c) authorizes the
Company to store and transmit such information in electronic form.

12.           Applicable Laws and Consent to Jurisdiction.  The validity,
construction, interpretation and enforceability of this Agreement shall be
determined and governed by the laws of the State of Washington without giving
effect to the principles of conflicts of laws. For the purpose of litigating any
dispute that arises under this Agreement, the parties hereby consent to
exclusive jurisdiction in State and agree that such litigation shall be
conducted in the courts of King County, Washington or the federal courts of the
United States for the Western District of Washington.

13.           Severability.  The provisions of this Agreement are severable and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provision to the extent enforceable in any jurisdiction, shall
nevertheless be binding and enforceable.

14.           Waiver.  The waiver by the Company of a breach of any provision of
this Agreement by Optionee shall not operate or be construed as a waiver of any
subsequent breach by Optionee.

15.           Binding Effect.  The provisions of this Agreement shall be binding
upon the parties hereto, their successors and assigns, including, without
limitation, the estate of the Optionee and the executors, administrators or
trustees of such estate and any receiver, trustee in bankruptcy or
representative of the creditors of the Optionee.

16.           Construction.  This Agreement is subject to and shall be construed
in accordance with the Plan, the terms of which are explicitly made applicable
hereto. Unless otherwise defined herein, capitalized terms in this Agreement
shall have the same definitions as set forth in the Plan. In the event of any
conflict between the provisions hereof and those of the Plan, the provisions of
the Plan shall govern.

17.           Counter Originals.  This Agreement may be executed in triplicate
counterpart originals.

DATE OF GRANT: [                    ]

 

CUTTER & BUCK INC.

 

 

By:

 

 

Its:

 

 

 

4


--------------------------------------------------------------------------------




Optionee acknowledges and represents that he is familiar with the terms and
provisions of the Cutter & Buck Inc. 2006 Equity Incentive Plan and hereby
accepts the Option subject to all the terms and provisions thereof and hereof. 
Optionee also acknowledges that he has received a copy of the Prospectus
describing the Plan and important legal and tax issues related to the Option. 
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Corporate Governance, Nominating and Succession
Committee of the Board of Directors of Cutter & Buck upon any questions arising
under this Agreement or the Plan.

 

DATED:

 

 

 

 

 

 

 

 

 

 

[                    ], Optionee

 

 

 

 

5


--------------------------------------------------------------------------------